Citation Nr: 0631954	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-21 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of low back injury, status post hemilaminectomy and 
diskectomy.

2.  Entitlement to a compensable evaluation for lattice 
degeneration of the eyes.

3.  Entitlement to service connection for gingivitis for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1995.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In September 2004, the 
veteran testified before the undersigned at a videoconference 
hearing at the RO.  A transcript of this hearing is of 
record.

During the September 2004 Board hearing, the veteran stated 
that he was not seeking compensation for gingivitis, but just 
wanted to be service-connected for the teeth affected by 
gingivitis.  This raises a possible informal claim for VA 
outpatient dental treatment.  The Board notes that although 
the veteran has perfected an appeal to the Board as to the 
claim for service connection for a dental disorder, the U.S. 
Court of Appeals for Veterans Claims (Court) specifically has 
held that a claim for service connection for a dental 
disorder is also a claim for VA outpatient dental treatment.  
See Mays v. Brown, 5 Vet. App. 302 (1993).  As the matter of 
entitlement to VA outpatient dental treatment as provided in 
38 C.F.R. § 17.161, has not yet been addressed, this claim is 
referred to the VA Medical Center (the agency of original 
jurisdiction for this claim) for appropriate action.

The issue of entitlement to an evaluation in excess of 10 
percent for residuals of low back injury, status post 
hemilaminectomy and diskectomy, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has chronic eye discomfort due to pain and 
floating debris.

2.  Gingivitis is not a disability for VA compensation 
purposes.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a compensable, 10 percent, rating for lattice 
degeneration of the eyes have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.102, 4.75, 4.76, 
4.84(a), Diagnostic Code 6008 (2006).

2.  Gingivitis may not be service-connected for VA 
compensation purposes.  38 C.F.R. § 3.381 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO provided VCAA notice to the appellant regarding his 
eye disability claim in a March 2001 letter and his dental 
disability claim in an October 2001 letter; both of which 
were issued prior to the January 2002 rating decision on 
appeal.  Thus, because the VCAA notice in this case was 
provided to the appellant prior to the RO decision from which 
he appeals, the express requirements of the law as set out by 
the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2001 and October 2001 letters, the RO 
informed the appellant of the applicable provisions of the 
VCAA, the evidence needed to substantiate the claims, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  The 
Board also notes that the letters implicitly notified the 
appellant that he should submit any pertinent evidence in his 
possession.  In this regard, he was advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence he may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  With respect to the pending claim 
for service connection for a dental disability for 
compensation purposes in this case, the Board finds that the 
veteran is not prejudiced by a decision at this time in view 
of the Board's decision to deny this aspect of the claim.  
Thus, there is no disability rating or effective date that 
will be assigned for the claimed disability.  With respect to 
the claim for an increased rating for an eye disability, the 
Board finds that the veteran is not prejudiced with respect 
to the favorable decision that follows.  

The Board also finds that all necessary assistance has been 
provided to the appellant, including obtaining identified 
medical records and affording the appellant examinations 
during the appeal period.  The appellant was also provided 
with the opportunity to testify at a Board hearing which he 
attended via videoconference in September 2004.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Analysis

A.  Eye Disability

Facts

The veteran's service medical records reflect diagnoses of 
lattice degeneration and myopia.

In a July 1996 rating decision, the RO granted service 
connection for lattice degeneration of the retina of both 
eyes and assigned a noncompensable evaluation, effective in 
September 1995.

In April 1998, the veteran was evaluated at a VA eye clinic 
where he complained of a black spot on his left eye.  Visual 
acuity was 20/15 in the right eye and 20/20 in the left eye.  
The veteran was diagnosed as having lattice degeneration of 
both eyes that was stable, as well as myopia in both eyes.  

During a December 1999 VA eye clinic visit, the veteran 
reported no change in vision since a January 1999 visit.  
Visual acuity was 20/20 in each eye and visual fields were 
full to finger count in each eye.  The veteran had full extra 
ocular motility.  He was found to have peripheral lattice 
degeneration in both eyes with no holes or tears and 360 
degrees in both eyes.  The assessment was myopia, presbyopia, 
and lattice degeneration in both eyes. 

During a June 2000 VA eye clinic outpatient visit, the 
veteran reported that he started noticing flashing lights 
over the past few months that became mobile.  He reported 
seeing the lights four to five times a day or more and said 
they disappear in between sightings.  He also reported that 
at the point that the lights became mobile, the vision in his 
left eye decreased.  Visual acuity was 20/20 in each with 
correction.  Visual fields were full to finger count in each 
eye.  The veteran was assessed as having visual disturbance 
with risk factors for retinal traction (peripheral retinal 
degeneration associated with moderate myopia).  There was no 
evidence of traction or detachment noted; possible sub-
clinical posterior vitreous detachment involved.  

A September 2000 VA clinic record contains the veteran's 
report of flashes of light in the left eye and a past history 
of lattice degeneration in both eyes.  Examination revealed 
multiple peripheral retinal holes in both eyes; however, 
there was an area in the inferior temporal area of the left 
eye periphery that had a retinal tear with a detachment.  
There was also traction.  Visual acuity was 20/20 in each 
eye.  The veteran was assessed as having retinal detachment 
with traction in the left eye.  

During a December 2000 visit to a VA ophthalmology clinic, 
the veteran reported initial eye symptoms in December 1999.  
He also reported daily flashes in the left eye and 
intermittent dark floaters.  The veteran further reported 
seeing a dark line in the left eye.  Visual acuity was 20/20.  
The veteran was assessed as having retinal detachment in the 
left eye that was chronic.  

In February 2001, the veteran underwent retinal detachment 
repair of the left eye with scleral buckle at a VA medical 
facility.  Visual acuity in February 2001 for the left eye 
was 20/400 corrected to 20/80.

In February 2001, the veteran filed a claim for an increased 
rating for his eye disability.  

During a follow-up visit at the VA ophthalmology clinic in 
March 2001, the veteran was noted to be "doing well".  
Visual acuity was 20/20 in the right eye and 20/200 in the 
left eye with pin hole to 20/40.

A May 2001 VA record from the ophthalmology clinic reflects 
the veteran's complaints of continuing flashes of light in 
the left eye.  Visual acuity was 20/15 in the right eye and 
20/100 in the left eye with pin hole to 20/40.  Manifest 
visual acuity was 20/20 in each eye.  Extra ocular mobility 
was full and fields were full to finger count in each eye.  
Cup to disc ratio was 0.2 in both eyes and scleral buckle in 
the left eye 360 degrees and some lattice scarring in the 
left.  The veteran was assessed as having myopia in both 
eyes; and status post scleral buckle in the left eye for 
retinal detachment due to lattice degeneration.

During a November 2001 VA examination, the veteran reported 
floaters, flashes, blur and photophobia, especially in the 
left eye.  Findings revealed visual acuities with glasses of 
20/20 -1 for the right eye and 20/50 for the left eye.  An 
overrefration of -0.50 DS for the left eye improved best-
corrected visual acuity to 20/20 -1.  Anterior segment 
findings were nominal for each eye.  The posterior pole of 
each fundus was clear and normal.  The cup/disk ratio of each 
optic nerve was 0.25/0.25.  The veteran was assessed as 
having history of peripheral lattice degeneration 360 degrees 
around, both eyes; status post very good result, left eye 
scleral buckle secondary to retinal detachment; myopia both 
eyes; astigmatism, both eyes; and presbyopia.

The veteran testified during a September 2004 Board hearing 
that his vision is not the same in both eyes and that this 
causes him problems.  He also said that he experiences pain 
in his eye and debris floating around his eye.  He described 
the debris as "two fuzz balls" that irritate his eye.  He 
also said that his eye problems have pretty much remained the 
same since his eye surgery in 2001.  He reported that his eye 
doctor told him that his vision was good which he agreed 
with, and that his eye looks good in terms of his retina.  He 
also said that the doctor told him he will just have to put 
up with the discomfort caused by the pain and debris floating 
around in his eye.    

Law and Discussion

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 
(2006).  Separate diagnostic codes identify the various 
disabilities. Each disability should be viewed in relation to 
its history, and the limitation of activity imposed by the 
disabling condition should be emphasized.  38 C.F.R. § 4.1. 
Medical reports are to be interpreted in light of the whole 
recorded history, and each disability must be considered from 
the point of view of the veteran working or seeking work.  38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability ratings shall be applied, the higher rating is to 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7.

Under the provisions of Diagnostic Code 6009, evaluations for 
detachment of the retina under Diagnostic Code 6008 in 
chronic form are rated from 10 to 100 percent under the 
criteria for impairment of visual acuity or field loss, pain, 
rest-requirements or episodic incapacitating, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  38 C.F.R. § 4.84(a) Diagnostic Codes 6008, 
6008 (2006).

Localized scars, atrophy, or irregularities of the retina, 
centrally located, with irregular, duplicated, enlarged or 
diminished image, unilateral or bilateral, are evaluated as 
10 percent disabling. 38 C.F.R. § 4.84(a), Diagnostic Code 
6011 (2006).

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other 
eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079 
(2006).  Vision in one eye of 20/200 and in the other eye of 
20/40 shall be rated as 20 percent disabling.  Vision in one 
eye of 10/200 and in the other eye of 20/40 shall be rated as 
30 percent disabling.  38 C.F.R. § 4.84(a), Diagnostic Code 
6077.

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75 
(2006).

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialist.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used. Mydriatics should 
be routine except when contraindicated. Fundoscopic and 
ophthalmologic findings must be recorded.  38 C.F.R. § 4.75 
(2006).

Measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated. 38 
C.F.R. § 4.76. (2006).

Visual acuity findings in this case include post surgical 
findings in March 2001 of 20/20 in the right eye and 20/200 
in the left eye to 20/40.  Findings in May 2001 revealed 
20/15 in the right eye and 20/100 in the left eye pin hole to 
20/40.  The left eye was 20/20 with correction.  More 
recently, in November 2001, the veteran's visual acuity was 
20/20 in the right eye and 20/50 in the left eye with 
correction to 20/20.  Thus, considering that a minimum 
compensable rating of 10 percent requires evidence of visual 
acuity of at least 20/50 in one eye and at least 20/40 in the 
other eye, the veteran clearly does not meet even the minimum 
requirements for a compensable rating based on visual 
impairment.  38 C.F.R. § 4.84a, Diagnostic Code 6079 (2006).  
Furthermore, the veteran testified during the 2004 Board 
hearing that his doctor told him he had good vision and that 
he agreed with this assessment.  

However, there is also evidence that the veteran has chronic 
pain and floating debris in at least one eye, along with 
reports of flashing light.  Specifically, the veteran 
complained of eye pain during his November 2001 VA 
examination as well as during the September 2004 Board 
hearing.  He also complained of light flashes and 
"floaters" in his left eye since as early as 1998.  He 
described the floaters as "fuzz balls" that occur four to 
five times a day and testified that his doctor told him there 
was nothing that could be done about it.  These symptoms are 
well documented in postservice medical records from as early 
as 1998.  

Accordingly, in view of the foregoing and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran is entitled to a compensable, 10 percent, rating 
for chronic eye discomfort due to pain and floating debris.  
See 38 C.F.R. § 4.84(a), Diagnostic Code 6008.

B.  Dental Disability

Facts

The veteran's service dental records include notations of 
localized mild periodontitis in October 1990, localized 
gingivitis in October 1992, and slight gingivitis in May 
1995.

In a December 1998 rating decision, the RO denied the 
veteran's claim for service connection for gingivitis for 
compensation purposes.  

In April 2001, the veteran filed an application to reopen a 
claim for service connection for gingivitis.  In January 
2002, the RO reviewed the claim on a de novo basis pursuant 
to VCAA guidelines, and denied the claim on the merits.  

The veteran testified in September 2004 that two service 
dental records show that he had gingivitis and one such 
record shows that he had periodontitis.  He also testified 
that he has not been treated for this condition since 
service.    

Law and Discussion

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).

In addition to the general regulations regarding service 
connection, VA regulations provide a compensable rating for 
loss of teeth due to the loss of substance of the body or the 
maxilla or of the mandible when there is no loss of 
continuity, when the loss of masticatory surface cannot be 
restored by suitable prosthesis, and with loss of all the 
upper anterior teeth missing, with all of the lower anterior 
teeth missing, or with loss of all the upper and lower teeth 
on one side.  38 C.F.R. § 4.150, Diagnostic Code 9913 (2006).  
It is noted that the rating only applies to bone loss through 
trauma or disease such as osteomyelitis and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling. 

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease are not 
disabling, and may be considered service connected solely for 
the purpose of establishing eligibility for VA outpatient 
dental treatment.  38 C.F.R. § 3.381(a) (2006).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred in or aggravated by service.  When applicable, 
a determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2006).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service. 38 
C.F.R. § 3.381(e).

The veteran asserts that he should be service connected for a 
dental disability allegedly incurred in service.  He 
specifically identifies the condition as gingivitis and 
states that this condition is reflected in his service dental 
records.  

The veteran's service dental records indeed show that he had 
gingivitis.  Such records include notations of localized mild 
periodontitis in October 1990, localized gingivitis in 
October 1992, and slight gingivitis in May 1995.  However, 
notwithstanding that there are no postservice dental records 
showing this condition (a fact that is consistent with the 
veteran's testimony that he did not seek postservice dental 
treatment for this condition), the regulations listed above 
clearly prohibit service connection for purposes of 
compensation where the disability involves periodontal 
disease.  38 C.F.R. § 3.381(a).  

In short, service connection for periodontal disease for 
compensation purposes is not legally permitted, and as a 
matter of law this claim must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).




ORDER

A 10 percent rating for lattice degeneration of the eyes is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

Service connection for gingivitis for compensation purposes 
is denied.  


REMAND

The record shows that the veteran was last evaluated by VA 
for his back disability in November 2001.  He has since 
complained of worsening symptoms.  Specifically, he testified 
during the September 2004 Board hearing that his back 
symptoms began to worsen approximately one year after his 
March 2001 surgery.  This would date his worsening 
symptomatology to a period of time after the November 2001 VA 
examination.  

While a new examination is not required simply because of the 
time that has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  
Consequently, in view of the veteran's testimony and the fact 
that it has been several years since he was last examined, 
the veteran should be afforded a new examination to assess 
the current severity of his back disability.  Id; 38 U.S.C.A. 
§ 5103A(d).

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded 
orthopedic and neurological VA 
examinations for the purpose of 
ascertaining the present severity of his 
service-connected residuals of a low back 
injury, status post hemilaminectomy and 
discectomy.  All indicated tests, 
including range of motion studies and if 
appropriate MRI, nerve conduction, and EMG 
studies, should be performed and all 
findings must be reported in detail.  The 
examiner should address the following:

a. List all manifestations of the 
veteran's low back disability.  
Specifically, all orthopedic and 
neurologic signs and symptoms, which are 
due to intervertebral disc syndrome, 
should be reported.  The examiner should 
then state whether each neurological and 
orthopedic sign and/or symptom found is 
constant or near constant.  The severity 
of each neurological and orthopedic sign 
and symptom should also be reported.

b. State whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the back disorder.  In 
addition, state whether, and to what 
extent, if any, the veteran experiences 
functional loss due to painful motion or 
weakness with repeated use of the back 
and/or during flare-up of the back 
symptoms.  To the extent possible, express 
such functional loss in terms of degrees 
of limited motion, or weakness in the 
back.

c. State whether the medical evidence 
shows that the veteran has intervertebral 
disc syndrome of the back, which is mild, 
moderate with recurrent attacks, severe 
with recurrent attacks with intermittent 
relief or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy.

d. State whether the medical evidence 
shows that the veteran has incapacitating 
episodes (i.e., a period of acute signs 
and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If so, what is the total 
duration of such incapacitating episodes 
during the past 12 months?

e. State whether the medical evidence 
shows lumbosacral strain; and whether it 
is severe with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending 
in standing position, loss of lateral 
motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, 
or some of the above with abnormal 
mobility on forced motion; or with muscle 
spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in 
standing position; or with characteristic 
pain on motion; or with slight subject 
symptoms only.

The examiner should give a complete 
rationale for all opinions expressed.  It 
is imperative that the examiner reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND.  

2.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
should be obtained, which shows that 
notice of the scheduled examination was 
sent to the last known address.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should re-
adjudicate the veteran's increased rating 
claim for his service-connected low back 
disability.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


